 RICH'S, INC.163who said that he didn'tknow anything about her situation.Then Torres calledTakeda on the telephone and asked him about it and Takeda said that Gonzalez"had been dismissed."When Torres told Gonzalez what Takeda had said Gonzalezsaid that it was not fair and she intended to do something about it.Later Gonzalez filed grievances through the UE and the AIW and later filed -theinstant charge withthe Board:The Alleged Coercive StatementDelfina Rodriguez,previously referred to, testified that in the latter part of April,Beard came to her at her machine and toldher that if the UE had won the electionhe would have laid off some of the people 2 days a week and others 3 days aweek, and the next week he would have reversed the process,so that none of theemployees could collect unemployment insurance.In the course of his testimony,James Beard categorically denied that he hadmade any such statement to Rodriguez.On this point I credit Beard.Concluding FindingsIn .this case,because ofthe bitter rivalry-between the competing unions and thecloseness of the election which was decided by one vote,absent the count of chal-lenged ballots,there is a high element of partisanship and self-interest in the testimonyof the witnesses.Gonzalez is supported in her contention by her sister-in-law and the UE repre-sentatives;while Takeda is supported by the testimony of Beard and the testimonyof Torres,the stewardess of the AIW.Gonzalez testified through an interpreterand to some extent she seemed to be confused about some of the dates in her ver-sion of the sequence of events.However, I have made allowance for Gonzalez'difficulty in testifying through an interpreter.Upon a review of the evidence as a whole, I am not persuaded that the pre-ponderance of the evidence favors the General Counsel.Gonzalez did not impressthe Trial Examiner favorably.Although at some points in her testimony she ap-peared to'have some difficulty understanding some questions propounded to her,at other times she seemed to have a very quick perception of the purport of thequestions.She impressed the Trial Examiner as a witness who did not hesitateto conform her testimony to what she believed to be her own best personal interests.The witnesses who supported her, the two UE representatives and Rodriguez, theUE observer,were in my judgment highly partisan..While it is true that the testimony of Takeda,Beard,and Torres must be examinedfor the same elements of partisanship,bias, and self-interest,their testimony struckthe auditor as being far less tainted by those vices.Takeda especially testified ina calm, exact,and forthright manner.The testimony of Beard and Torres soundedreasonable and plausible.The resolution of this question of credibility betweenthe two sets of witnesses must be based largely upon those intangible qualities cov-ered by the term, "the demeanor and bearing of the witnesses," and the inherentprobabilities of their various testimonies.Upon a consideration of all the evidence,the Trial Examiner must concludethat the General Counsel has failed to prove the commission of the alleged unfairlabor practices by the Company by a preponderance of the credible evidence.Therefore it is recommended that the complaint be dismissed in its entirety.Rich's, Inc. and Local 60, American Bakery and.ConfectioneryWorkers' International Union,AFL-CIO,Petitioner.Case No.10-RC-5769.May 26, .7964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer David M.Vaughan.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.147 NLRB No. 19. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its. powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case the Board finds1.The Employer is engaged in, commerce within the meaning ofthe Act.2.The labor. organization involved claims to represent certain em-ployees of'the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.Petitioner seeks to represent the production employees located inthe bakery production area on the sixth floor of the Employer's mainstore, excluding all other employees.The Employer contends thatthe unit requested by the Petitioner is but a small segment of theEmployer's integrated organization sand that an employerwide unitconsisting of all personnel in the Employer's Lenox, Belvedere, CobbCounty, and main stores is the only appropriate unit.The.Employer operates retail department stores in Atlanta, Georgia,and the surrounding area.Each of the stores has'a retail bakery out-letwhich is supplied with baked goods from a bakery located on thesixth floor of the Employer's main store in Atlanta. The bakery makesbread, cakes, cookies, and related products. It contains the equip-ment-mixing machines, ovens, proof boxes, and baking pans-foundin most commercial bakeries.Employees in the department are classi-fied as bakers, decorators, and utility personnel.The duties of bakersvary from the mixing of ingredients and the portioning of dough tothe tending of ovens and machines. The decorators ice and decoratecakes and other pastries.At times they also decorate candies fromthe candy kitchen.Utility personnel tend ovens, do simple icing, linecake pans,. cut and pick up cookies, clean utensils, and do generalcleanup work in the department. Employees working as utility per-sonnel are trained to become bakers and decorators.None of theseemployees does sales work.A separate supervisor is in charge of the.department.The bakery department is in a separate physical area.Adjacent toit,but separated by a wall, is the candy kitchen.Although the em-ployees of the two departments are under separate supervision and donot interchange, they use certain facilities, such as lockerrooms, rest-rooms, and lounge, in common. They also use in common a storage or"batch room," located between the two departments, for weighing,mixing, and storing materials.However, each department has its ownbins for storage purposes.Also adjacent to the bakery is the foodstorage area where various foodstuffs and supplies are received, stored, RICH'S,- INC.165and distributed to, food areas of all the stores.Although drawingneeded supplies from the food storage area, bakery employees have, noother contact with the personnel working there.All Employer's employees, are hired through uniform hiring pro-cedures; receive t' i• ai»e fringe benefit's;' holidays, vacation, sickleave, group life insurance, and major medical insurance; have com-mon restrooms, lounges, and cafeterias; and may take part in em-ployee activities such as athletic and recreational programs and socialfunctions.Most employees work theusualstore hours.Bakery pro-duction employees work 9 :30 p.m. to, 5 a.m., 5 a.m. to 12 noon, 6 a.m.to 1 p.m., and 6:30 a.m. to 1:30 p.m. Occasionally during peak pe-riods work is also scheduled for the 1:30 to 9:30 p.m. period.It appears from the foregoing that the bakery, which is separatelysupervised, operates like a wholesale commercial bakery,, supplyinga broad range of baked goods both to restaurants and to retail salesoutlets operated by the Employer. It produces 235 separate items,including 7 types of bread, and numerous varieties of cookies, cakes,doughnuts, and pastries.All the employees do bakery work, muchof it handwork.Employees in the bakery are trained to do progres-sively more responsible baking work.There is little interchange ofemployees between the bakery and other store departments.'Noother union represents or seeks to represent any of the other storeemployees.The unit which the Petitioner seeks to represent is a traditionalbargaining unit, except that it is located in a department store.Be-cause of the nature of the work, the separate area of work, the separatesupervision, and the minimum interchange 'with other employees, wefind that the employees working in the bakery productionarea con-stitute a separate unit appropriate for the purposes of collectivebargaining.2We, find the following employees constitute a unit appropriate forthe purposes of collective bargaining within the, meaning of Section9(b) of the Act:i The Employer contends that there is daily interchange between bakery employees andother employees.However, during the sample months picked by the Employer to sub-stantiate this claim,only two bakery employees did work outside the bakery,for a totalof 12 hours.One of these employees was transferred to do overtime work because hewanted to earn extra money. The record is silent as to the reason for the transfer of theother employee.2 The Brass Rail, Inc.,110 NLRB 1556.Cf.F.W.Woolworth Co.,119 NLRB 480,481-482, where the Board refused to find appropriate a unit of four bakers apart fromother employees in a kitchen-bakery.In that case all employees in the kitchen-bakeryworked together,had comparable skills,assisted one another, and had the same super-vision.Also the bakers did not make a 'full line of bakery products.Safeway Stores,Incorporated,137 NLRB 1741(Member Fanning dissenting), where the Board foundinappropriate a unit of bakers who operated exhibition bakeries in retail food stores fromSafeway's commercial bakery in frozen form and merely baked and iced on the premises.The Board found that the bakers were neither a craft group because of the limited workperformed,nor a departmental group because the petitioning union did not seek to repre-sent all employees in the bakery department. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDAll bakery productionemployees located at the-main store of theEmployer in Atlanta, Georgia,excluding supervisors as defined inthe Act.[Textof Direction of Election omitted from publication.]Local 719,InternationalBrotherhood of ElectricalWorkers,AFL-CIOandRobert J. Pokigo,d/b/a Amoskeag Construc-tionCompanyandArthur T. Costigan d/b/a Arthur T.Costigan Electrical Contractor.Case No. AO-71.May 27,1964ADVISORY OPINIONThis is a petition filed on March 27,1964, by Local 719,Interna-tional Brotherhood of Electrical Workers,AFL-CIO,herein calledthe Petitioner,for an Advisory Opinion in conformity with Section102.98 and 102.99 of the National Labor Relations Board's Rules andRegulations,Series 8, as amended.An amendment to this petitionwas filed subsequentlyby thePetitioner.Thereafter,BernardL. Alpert,Regional Director for the First Re-gion of the National Labor Relations Board, herein called the Re-gional Director,filed a motion to intervene,setting forth jurisdictionalfacts developed in the course of his investigation of unfairlabor prac-tice charges filed against the Petitioner in CaseNo. 1-CC-408 byArthur T.Costigan d/b/a Arthur T. Costigan Electrical Contrac-tor herein called Costigan or primary employer.By letters datedMarch 30 and'April2, 1964, Robert J. Pokigo d/b/a Amoskeag orsecondary employer,filed replies to the petition for Advisory Opinion.Subsequently,on April 16,1964, Amoskeag also submitted an affi-davit setting forth corrective information.On.April29, 1964, the'Regional Director filed an amendment to motion to intervene settingforthadditionaljurisdictional facts developed from a further investi-gation.The motions of the Regional Director to intervene and to,amendhis, intervention are hereby granted...On May 8; Amoskeag filed.an`answering affidavit to, theRegionalDirector's amendment to motion to intervene as well as an answering-letter to the Petitioner's amendment' to the petition herein.In pertinent,part,.the petition,the intervention,and theiramend-ments, the letters, and affidavits,allege as follows:1.On or about.March 17, 1964,the Petitioner started picketing the.construction site ofMount St: Marys SeminaryHigh School inNashua,New Hampshire,with placards"bearing the legend:"Costi-gan Electric does not conform to fringe benefits and other conditions